DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42-47, 51, 52, 55, 56, and 58-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt (US 5,527,353, of record) and further in view of Burnside (US 6,626,939, of record) and Della Corna (US 4,955,899, of record). 
Schmitt teaches an assembly including a textile substrate 2 (first tubular, textile layer), an expanded PTFE (ePTFE) layer or lining 4 (second tubular layer), and an adhesive disposed therebetween (Figure 1, Column 4, Lines 55+, and Column 5, Lines 64+), wherein (a) said first layer can be made by knitting (Column 2, Lines 65+) and (b) said first layer is formed of polyester (Column 5, Lines 50+). 
Schmitt, though, is completely silent with respect to the type of adhesive. However, the claimed adhesive (CorethaneTM - aromatic polycarbonate urethane as a reaction product of a macroglycol (polyhexamethylene carbonate diol), a diisocyanate (methylene bisphenyl diisocyanate), and a chain extender (1,4 butane diol)) represents a known adhesive used in the medical industry (e.g. stent-graft assembly), as shown for example by Burnside (Column 12, Lines 15+).  Paragraph 32 in Applicant’s original specification and Page 12, 2nd paragraph of the response filed on December 7, 2021 confirm that CorethaneTM is in fact an aromatic polycarbonate urethane as required by the claims.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of adhesives that are commonly used in the manufacture of stent-graft assemblies, including CorethaneTM, as they represent adhesives that provide a suitable engagement between adjacent layers.  It is particularly noted that such an adhesive is described as having applicability with ePTFE layers (Column 11, Lines 1-8).           
	Additionally, given the use of CorethaneTM, it reasons that the modified assembly of Schmitt would be expected to demonstrate the claimed characteristics/properties (in terms of sealing).
	It is further noted that ePTFE is defined by nodes and fibrils (inherent structure to ePTFE) and the adhesive layer of Schmitt in view of Burnside (adhesive is disclosed as being sprayed) would be expected to be disposed with said pores.
	Also, regarding claims 42 and 58, the language “so that when a suture hole or a needle hole is formed through the implantable structure the elastomeric bonding agent is disposed to seal at least that portion of the suture hole or the needle hole formed in the elastomeric bonding agent and the second layer so that the implantable structure is self-sealing” fails to structurally distinguish the claimed structure from that of the prior art references (structure of references would be expected to behave in a manner consistent with that detailed by the claim).
	Lastly, with respect to claim 42, Schmitt is silent with respect to a compression step.
	Della Corna, on the other hand, is directed to a similar vascular graft assembly and teaches that it is desired to longitudinally compress an ePTFE tube in order to impart longitudinal compliance (Column 1, Lines 19-26 and Column 2, Lines 39-44).  More particularly, Della Corna teaches that there are several instances in which it is desired for an EPTFE tube to longitudinally stretch and such does not occur when an ePTFE tube, which is not very elastic, is not longitudinally compressed (Column 1, Line 42-Column 2, Line 38).  Della Corna specifically describes compression amounts that are substantially encompassed by the broad range of the claimed invention (Column 6, Lines 15-25).  As such, one having ordinary skill in the art at the time of the invention would have been amply motivated to longitudinally compress the ePTFE tube of Schmitt.  
	Regarding claim 45, the modified assembly of Schmitt can be viewed as a “vascular patch”.
	As to claim 47, second layer 4 is inside first layer 2 and is “adapted for contacting blood”.
	With respect to claims 55 and 59, the adhesive taught by Burnside is identical to that required by the claimed invention and as such, would be expected to demonstrate the claimed properties. 
	Regarding claims 58-60, Schmitt substantially teaches the claimed method. The reference, however, is silent with respect to the use of heat and pressure to form an integrated structure. In any event, the use of heat and pressure is consistent with well-known and conventional methods used to form medical assemblies, as shown for example by Burnside (Column 12, Lines 35+). One of ordinary skill in the art at the time of the invention would have found it obvious to apply heat and pressure in the method of Schmitt as it represent the known technique of manufacturing multi-layered medical assemblies.
4.	Claim 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt, Burnside, and Della Corna as applied in claim 42 above and further in view of Tresconv (US 5,607,464, of record).	
As set forth above, Schmitt substantially teaches the claimed graft construction. The reference, however, is silent with respect to the inclusion of a plurality of longitudinally spaced crimps. Trescony, on the other hand, is similarly directed to a graft assembly in which a plurality of longitudinally spaced crimps are included in order to provide increased kink resistance (Column 4, Lines 33-49). It is well known that high kink resistance is desirable in graft assemblies and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to incorporate longitudinally spaced crimps in the graft of Schmitt.
5.	Claims 49, 50, and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt, Burnside, and Della Corna as applied claim 42 above and further in view of Medell (US 3,479,670, of record) and/or McIntyre (US 5,976,192, of record).
Schmitt teaches the claimed composite structure as detailed above. In this instance, though, the vascular graft of Schmitt does not include an external support coil (support member). However, such external supports are extensively used in the manufacture of similar graft assemblies, as shown for example by McIntyre (Figure 2 and Column 6, Lines 25-32) and Medell (Column 1, Lines 25-35). In particular, McIntyre states that such an external support member increases the kink resistance and crush resistance of graft assemblies. As such, one of ordinary skill in the art at the time of the invention would have found it obvious to include a filament outside the multi-layer graft structure, it being recognized that the aforementioned benefits would be desirable in the structure of Schmitt.
6.	Claim 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt, Burnside, and Della Corna as applied in claim 42 above and further in view of Thompson (US 5,758,562, of record).
Schmitt is directed to a vascular prostheses including a first textile layer 2 (e.g. polyester) and a second layer 4 formed of ePTFE and an adhesive disposed therebetween.  Schmitt, however, is silent with respect to the inclusion of anti-thrombogenic agents.
In any event, it is extremely well known and conventional to includes such agents in similar implantable devices (prostheses) in order to reduce thrombogenicity (development of clots), as shown for example by Thompson (Column 13, Lines 4-16).  One of ordinary skill in the art at the time of the invention would have found it obvious to include said agent in the prostheses of Schmitt for the benefits detailed above.         
7.	Claims 42-47, 52-54, and 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chouinard and further in view of Burnside and Della Corna.
Chouinard teaches a medical assembly comprising a stent 22 formed of PET (claimed first layer of textile material). The reference further teaches the inclusion of a membrane 30 on the inside or outside of said stent (Column 9, Lines 65+), wherein said membrane can be formed with ePTFE (Column 9, Lines 6+) and said membrane can be adhesively attached to said stent (Column 9, Lines 65+). In such an instance, however, Chouinard is completely silent with respect to the type of adhesive.
However, the claimed adhesive (CorethaneTM - aromatic polycarbonate urethane as a reaction product of a macroglycol (polyhexamethylene carbonate diol), a diisocyanate (methylene bisphenyl diisocyanate), and a chain extender (1,4 butane diol)) represents a known adhesive used in the medical industry (e.g. stent-graft assembly), as shown for example by Burnside (Column 12, Lines 15+).  Paragraph 32 in Applicant’s original specification and Page 12, 2nd paragraph of the response filed on December 7, 2021 confirm that CorethaneTM is in fact an aromatic polycarbonate urethane as required by the claims.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of adhesives that are commonly used in the manufacture of stent-graft assemblies, including CorethaneTM, as they represent adhesives that provide a suitable engagement between adjacent layers.  It is particularly noted that such an adhesive is described as having applicability with ePTFE layers (Column 11, Lines 1-8).        	  
Also, regarding claims 42 and 56, the language “so that when a suture hole or a needle hole is formed through the implantable structure the elastomeric bonding agent is disposed to seal at least that portion of the suture hole or the needle hole formed in the elastomeric bonding agent and the second layer so that the implantable structure is self-sealing” fails to structurally distinguish the claimed structure from that of the prior art references (structure of references would be expected to behave in a manner consistent with that detailed by the claim).
Lastly, with respect to claims 42 and 56, Chouinard, is silent with respect to a compression step. 
Della Corna, on the other hand, is directed to a similar vascular graft assembly and teaches that it is desired to longitudinally compress an ePTFE tube in order to impart longitudinal compliance (Column 1, Lines 19-26 and Column 2, Lines 39-44). More particularly, Della Corma teaches that there are several instances in which it is desired for an ePTFE tube to longitudinally stretch and such does not occur when an ePTFE tube, which is not very elastic, is not longitudinally compressed (Column 1, Line 42 - Column 2, Line 38). Della Corna specifically describes compression amounts that are substantially encompassed by the broad range of the claimed invention (Column 6, Lines 15-25).  As such, one having ordinary skill in the art at the time of the invention would have been amply motivated to longitudinally compress the ePTFE tube of Chouinard.  
Regarding claim 43, stent layer 22 comprises a braided configuration (Column 8, Lines 10+).
As to claim 47, Chouinard teaches a wide variety of arrangements (Column 3, Lines 45-60).
With respect to claims 53 and 54, the assembly of Chouinard further includes a graft layer 26 formed with ePTFE (Column 9, Lines 3+).
As to claims 58 and 60, Chouinard recognizes the use of heat and pressure (thermal and pressure bonding) (Column 10, Lines 1-2).
Response to Arguments
8.	Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that Burnside does not disclose any method or embodiment that involves spraying CorethaneTM onto an ePTFE layer.  Additionally, Applicant contends that applying a bonding agent to an ePTFE presents challenges that are not encountered when applying bonding agents to other materials, meaning that Burnside’s general disclosure of spraying CorethaneTM is inapplicable to the claimed ePTFE structure and insufficient to support a prima facie case of obviousness.   
	Schmitt is specifically directed to an assembly or structure comprising a tubular textile substrate (claimed first textile layer) and a liner (claimed second tubular layer).  Schmitt further states that said liner is preferably fluid-tight yet microporous and formed from ePTFE (Column 5, Lines 10+).  Schmitt also states that respective layers may be affixed to one another by any mechanical means, such as stitching or use of an adhesive.  Thus, there is in fact an express disclosure to use an adhesive when the liner is formed with ePTFE.  It is emphasized that Schmitt discloses the preferred use of ePTFE and directly thereafter states that any mechanical means can be used, such as stitching or an adhesive. Column 7, Lines 25+ further teaches an exemplary embodiment in which an ePTFE liner is fused to a textile substrate by placement in an oven at a temperature between 125°C and 225°C for about twenty minutes.  This exemplary embodiment (including ePTFE) is further described as including “other means of fusing the liner to the fabric substrate may also be used, as the use of an adhesive”.  Thus, the disclosure of Schmitt does in fact teach an assembly in which an adhesive is used in combination with an ePTFE layer (the fact that Applicant contends that using an adhesive with ePTFE layer presents challenges is immaterial to the pending rejection since Schmitt expressly teaches an assembly comprising an adhesive and an ePTFE layer).
	Regarding Burnside, the reference is simply provided to evidence the specific types of adhesives that are commonly used in similar stent-graft assemblies involving ePTFE layers.
	Applicant further argues that independent claims 42 and 56 recite structure (three layers and pore penetration of the compressed second layer by elastomeric bonding agent) that results in the new self-sealing property for a novel three layer composite implantable structure, which includes a particular elastomeric bonding material penetrating pores of a compressed ePTFE layer.  As detailed above, Schmitt, for example, is in fact directed to a composite comprising three layers (textile layer, adhesive layer, and ePTFE layer).  Schmitt specifically states that the liner is microporous and is preferably formed from expanded polytetrafluoroethylene (ePTFE) (Column 5, Lines 9+).  Thus, the microporous ePTFE layer would in fact include pores and the adhesive would necessarily flow (to some extent) into said pores during manufacture.  This structure appears to be substantially the same as that disclosed by Applicant and such a structure has been identified as resulting in the claimed self-sealing property.  It is further noted that it is not required for a reference or combination of references to specifically discloses Applicant’s purported benefits.  Lastly, regarding this argument, Della Corna specifically provides motivation to compress an ePTFE tube in a similar graft assembly.            
	Applicant contends that the fact that no actual implant corresponding to Schmitt or Chouinard has been approved by the FDA is evidence that devices corresponding to these references do not in fact function as their disclosures suggest, let alone exhibit the self-sealing properties recited in the pending claims.  Again, the Examiner is unaware of any standard that requires FDA approval to substantiate the proper functioning of a disclosed assembly or structure.  There is no evidence that FDA approval was even attempted and thus, it is unclear how a lack of approval necessarily suggests a device that that fails to meet regulatory requirements.  In terms of the self-sealing property, the modified structures of Schmitt and Chouinard are substantially the same as those taught by Applicant and as such, the disclosed self-sealing property would be expected to naturally result.  It is particularly noted that the modified structure of Schmitt is specifically directed to the use of an adhesive to bond a compressed ePTFE liner to a textile substrate- this is substantially the same as that disclosed by Applicant and thus it is unclear how such a structure would not function as the disclosure suggests.    
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 10, 2022